IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                          Assigned on Briefs November 26, 2002

       STATE OF TENNESSEE v. JAMES STANLEY BECKMAN, SR.

                  Direct Appeal from the Circuit Court for Bedford County
                             No. 14942    F. Lee Russell, Judge



                     No. M2002-00401-CCA-R3-CD - Filed June 30, 2003


The appellant, James Stanley Beckman, Sr., was indicted by the Bedford County Grand Jury on one
count of theft over $10,000 in July 2001. After a jury trial, the defendant was convicted as a Range
I offender, and sentenced to four years at thirty percent in the Tennessee Department of Correction.
On January 4, 2002, the appellant filed a motion for a new trial which was denied on February 22,
2002. In this appeal, the appellant raises the issue of whether the evidence is sufficient for a
conviction of theft of property over $10,000. After a review of this record we find that the evidence
is sufficient. Accordingly, the judgment of the trial court is affirmed.


      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

JERRY L. SMITH, J., delivered the opinion of the court, in which DAVID G. HAYES and NORMA
MCGEE OGLE , joined.

Andrew Jackson Dearing, III, Shelbyville, Tennessee, for appellant, James Stanley Beckman.

Paul G. Summers, Attorney General & Reporter; Kim R. Helper, Assistant Attorney General; J.
Michael Taylor, District Attorney General; and Michael Randles, Assistant District Attorney
General, for appellee, State of Tennessee.

                                            OPINION

                                            Background

        On July 7, 2001, Ms. Elizabeth Wright, wife of Mr. Louis Wright who is a logger, heard a
vehicle start in front of their home. Since Mr. Wright had left earlier to take a load of logs to
Fayetteville, she thought it might be him returning home. Ms. Wright looked outside and was
surprised to see someone else driving off in their log skidder.
        Ms. Wright immediately called her husband to determine if he had authorized anyone to
borrow the skidder. Upon finding out that he did not, she asked her son to call the police and
proceeded to follow the skidder. When she caught the skidder she honked for the driver to stop.
Appellant then motioned Ms. Wright to drive past him. She drove past him and stopped her vehicle,
jumped out of the car and waved for appellant to stop. Appellant stopped the skidder and came face-
to-face with Ms. Wright. Appellant then identified himself as James and told Ms. Wright that the
reason he was in the skidder was that he needed a ride. Ms. Wright then called the authorities on a
by-stander’s cell phone and ordered the appellant to stay put. Appellant ignored Ms. Wright and
started walking through the woods.

        Deputy David Williams responded to the call. Deputy Williams started down to the river to
look for the appellant. He was not able to locate the appellant but he did find a nude woman passed
out in a canoe. Upon further investigation, Deputy Williams learned that the woman, her husband
Jeff Bledsoe, and the appellant had been fishing and drinking earlier in the day. The officer noticed
cuts to the side of Mr. Bledsoe’s head.

        The appellant testified that on Friday, July 6 th, he, Mr. Bledsoe and Bledsoe’s wife left to go
a fishing trip. On July 7 th, Bledsoe and his wife got into a fight. The appellant attempted to
intervene and was hit by Mr. Bledsoe. The appellant then hit Bledsoe with the boat paddle, the
appellant jumped in the river and took off. Fearing that he would be stabbed by Bledsoe, appellant
found the skidder and took it. He contends that he left the scene, after Ms. Wright had stopped him,
because he was drunk and made a stupid mistake. Appellant claimed he was going to leave the
skidder at a nearby store.

                                     Sufficiency of the Evidence

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to review
that claim according to certain well-settled principles. A verdict of guilty, rendered by a jury and
“approved by the trial judge, accredits the testimony of the” State's witnesses and resolves all
conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked
with a presumption of innocence, the jury verdict of guilty removes this presumption “and replaces
it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the
burden of proof rests with the defendant to demonstrate the insufficiency of the convicting evidence.
Id. The relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-
weighing or reconsidering the evidence in evaluating the convicting proof. State v. Tilson, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.
App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier of fact
from circumstantial evidence.” Id. at 779.


                                                  -2-
        Tenn. Code Ann. § 39-14-103 states: “A person commits theft of property if, with intent to
deprive the owner of the property, the person knowingly obtains or exercises control over the
property without the owner’s effective consent.” If the value of the property is over ten thousand
dollars but less than sixty thousand dollars, the crime is a Class C felony. Tenn. Code Ann. §39-14-
105(4).

        The appellant admits to taking the skidder without the consent of the owner. However, he
maintains he never meant to steal it, but rather he was trying to escape Mr. Bledsoe who had
threatened him with a knife. Mr. Bledsoe testified that he was not carrying a knife nor was he
chasing the appellant. The defendant also claimed that he planned to leave the skidder at a nearby
store where he could make a phone call. However, as the State determined during cross-
examination, the appellant never asked Ms. Wright to use her phone, nor did he wait for the police
to arrive where he stopped the skidder.

       Consequently, the appellant contends that although he took the skidder he should have only
been convicted of the lesser-included offense of unauthorized use of automobiles, or other vehicles,
commonly referred to as joyriding. Tenn. Code Ann. § 39-14-106 states:
              A person commits a Class A Misdemeanor who takes another’s
              automobile, airplane, motorcycle, bicycle, boat or other vehicle
              without the consent of the owner and the person does not have the
              intent to deprive the owner thereof.

The definition of “deprive” is found in Tennessee Code Annotated § 39-11-106(8)(a) stating:

               “Withheld property from the owner or for such as period of time as
               to substantially diminish the value or enjoyment of the property to the
               owner.”

Although the appellant’s taking of the skidder ended quickly, the jury could reasonably conclude that
he intended to deprive the Wrights of their property, even if only for a short time, thereby
diminishing their use or enjoyment. See State v. Marvin Brown, No. 2000-00038-CCA-R3-CD,
2001 WL 385382 (Tenn. Crim. App. April 16, 2001)(recognizing that short time span between theft
and apprehension does not negate State proof concerning intent).

         “[A] jury may infer a criminal defendant’s intent from the surrounding facts and
circumstances.” State v. Lowery, 667 S.W.2d 52, 57 (Tenn. 1984). The appellant claimed that he
was being chased and needed the skipper to escape and seek help. But testimony shows that
appellant neither sought assistance at the Wrights’ home, nor did he wait for the police at the scene.
Moreover the jury certainly concluded from Mr. Bledsoe’s testimony that the appellant’s testimony
about being chased was false. Even though the trial judge instructed the jury on the lesser-included
offense of joyriding, the jury concluded that Appellant was guilty of Theft of Property over $10,000.




                                                 -3-
        Based upon our review of the record presented on appeal, we find that the evidence is
sufficient to support the conviction.
                                        Conclusion

       Based on the foregoing, the judgment of the trial court is AFFIRMED.




                                                   ___________________________________
                                                   JERRY L. SMITH, JUDGE




                                             -4-